ACCEPTED
                                                                                         05-14-01251-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   5/21/2015 11:09:39 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                               NO. 05-14-01251-CR
                               NO. 05-14-01252-CR
                                                                   FILED IN
                                                            5th COURT OF APPEALS
LAVANDRA DONTEKA RUSHING                  §     IN THE COURT OF  DALLAS,
                                                                   APPEALSTEXAS
                                                            5/21/2015 11:09:39 AM
VS.                                       §     FOR THE FIFTH DISTRICT
                                                                   LISA MATZ
                                                                     Clerk
THE STATE OF TEXAS                        §     OF TEXAS AT DALLAS


                          ON APPEAL FROM THE
                     363RD JUDICIAL DISTRICT COURT
                       OF DALLAS COUNTY, TEXAS
                 IN CAUSE NOS. F12-10110-W & F13-61091-W

            MOTION TO WITHDRAW AS COUNSEL ON APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:
      COMES NOW the undersigned attorney, and respectfully requests that she
be discharged as the attorney of record for the Appellant. In support of this
motion the Appellant would show the Court the following:
                                         I.
      The Appellate Division of the Dallas County Public Defender’s Office was
appointed by the trial court to represent Appellant in the appeal of her convictions.
The undersigned attorney was the attorney assigned to the cases.
                                         II.
      After a full review of the record in this cause, the undersigned attorney is of
the opinion that there are no arguable points of error or issues upon which an
appeal can be predicated and has filed an Anders brief with this Court.
                                        III.
      The undersigned attorney has informed Appellant that in her professional
opinion, the appeal is without merit. The undersigned attorney has also explained
that Appellant has the right to review the record and file a pro se brief if she so
desires and has sent Appellant a copy of the record. Appellant has also been
informed by the undersigned attorney that she may request an extension of time
from this Honorable Court to file a pro se brief if she so desires.
                                         IV.
      Appellant’s last known address is:

      Ms. Lavandra Rushing
      BNO #14027194
      Dallas County Jail
      Kays Tower, KT 04-C
      P.O. Box # 660334
      Dallas, Texas 75266-0334

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays
that this Court will grant this Motion to Withdraw as Counsel on Appeal in the
above entitled and numbered cause.

                                        Respectfully submitted

                                        Lynn Richardson
                                        Chief Public Defender

                                        /s/ Nanette Hendrickson
                                        Nanette Hendrickson
                                        Assistant Public Defender
                                        State Bar No. 24081423
                                        Frank Crowley Courts Building
                                        133 N. Riverfront Blvd., LB-2
                                        Dallas, TX. 75207-4399
                                        (214) 653-3550 (telephone)
                                        (214) 653-3539 (fax)
                                        nanette.hendrickson@dallascounty.org
                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Dallas County Criminal District Attorney’s Office (Appellate Division), 133 N.
Riverfront Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, electronic delivery on
the 20th day of May, 2015 to Lori Ordiway, Assistant District Attorney, at
DCDAAppeals@dallascounty.org.




                                   /s/ Nanette Hendrickson
                                   Nanette Hendrickson